                Case 8:19-cr-00125-JVS Document 49 Filed 11/16/20 Page 1 of 7 Page ID #:261

                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                 Docket No.            SACR 19-125JVS

 Defendant           Thomas John Madden                                       Social Security No. 1        3   1     0
 akas:   Thomas J Madden; Thomas Madden                                       (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.           11     16        20

  COUNSEL                                                             Katherie Corrigan, Retained
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Access with Intent to View Child Pornography in violation of 18 USC Sections 2252A(a)(5)(B), (b)(2)

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of:   48 MONTHS on Count 1 of the Indictment

It is ordered that the defendant shall pay to the United States a special assessment of $100 pursuant to 18 U.S.C.
§ 3013(a)(2)(A), which is due immediately.

It is ordered that the defendant shall pay to the United States an additional special assessment of $5,000, pursuant
to 18 U.S.C. § 3014(a)(3), which is due immediately, and the payment of which shall commence after the
defendant has satisfied the Court-ordered special assessment under section 3013.

It is ordered that the defendant shall pay to the United States a total fine of $5,000, which shall bear interest as
provided by law. The fine shall be paid immediately, and the payment of which shall commence after the
defendant has satisfied the Court-ordered assessments under sections 3013 and 3014.

The defendant shall comply with Amended General Order No. 20-04.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 10 years under
the following terms and conditions:

         1. The defendant shall comply with the rules and regulations of the United States Probation &
            Pretrial Services Office and Amended General Order 20-04, including the conditions of
            probation and supervised release set forth in Section III of Amended General Order 20-04.

         2. The defendant shall cooperate in the collection of a DNA sample from the defendant.



CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 1 of7
                Case 8:19-cr-00125-JVS Document 49 Filed 11/16/20 Page 2 of 7 Page ID #:262

 USA vs.      THOMAS JOHN MADDEN                                  Docket No.:   SACR 19-125JVS

         3. During the period of community supervision, the defendant shall pay the special assessment and
            fine in accordance with this judgment's orders pertaining to such payment.


         4. Within three (3) days of release from prison, the defendant shall register as a sex offender, and
            keep the registration current, in each jurisdiction where he resides, where he is an employee, and
            where he is a student, to the extent the registration procedures have been established in each
            jurisdiction. When registering for the first time, the defendant shall also register in the
            jurisdiction in which the conviction occurred if different from his jurisdiction of residence. The
            defendant shall provide proof of registration to the Probation Officer within 48 hours of
            registration.


         5. The defendant shall participate in a psychological counseling or psychiatric treatment or a sex
            offender treatment program, as approved and directed by the Probation Officer. The defendant
            shall abide by all rules, requirements, and conditions of such program, including submission to
            risk assessment, and physiological testing, such as polygraph and Abel testing.


         6. As directed by the Probation Officer, the defendant shall pay all or part of the costs of
            psychological counseling or psychiatric treatment, or a sex offender treatment program, or any
            combination thereof to the aftercare contractor during the period of community supervision. The
            defendant shall provide payment and proof of payment as directed by the Probation Officer. If
            the defendant has no ability to pay, no payment shall be required.


         7. The defendant shall participate in an evaluation by a trained professional, approved by the
            Probation Office, to assess the defendant's risk to the community as a sex offender. The
            evaluation may include physiological testing, such as polygraph and Abel testing. The Court
            authorizes the Probation Officer to disclose the Presentence Report, and any previous mental
            health evaluations or reports, to the evaluation provider. As directed by the Probation Officer,
            the defendant shall pay all or part of the costs of the sex offender risk evaluation to the aftercare
            contractor during the period of community supervision. The defendant shall provide payment
            and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay,
            no payment shall be required.

         8.   The defendant shall not view or possess any materials, including pictures, photographs, books,
              writings, drawings, videos, or video games depicting and/or describing child pornography, as
              defined at 18 U.S.C. § 2256(8), or sexually explicit conduct, as defined at 18 U.S.C. § 2256(2).
              This condition does not prohibit the defendant from possessing materials solely because they are
              necessary to, and used for, a collateral attack, nor does it prohibit him from possessing materials
              prepared and used for the purposes of his Court-mandated sex offender treatment, when the
              defendant’s treatment provider or the Probation Officer has approved of his possession of the
              materials in advance.



CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2 of7
                Case 8:19-cr-00125-JVS Document 49 Filed 11/16/20 Page 3 of 7 Page ID #:263

 USA vs.       THOMAS JOHN MADDEN                                  Docket No.:   SACR 19-125JVS

         9. The defendant shall not visit, frequent or loiter within 100 feet of school yards, parks, public
            swimming pools, playgrounds, youth centers, video arcade facilities, or any other places
            primarily used by persons under the age of 18.

         10.       The defendant shall not associate or have verbal, written, telephonic, or electronic
               communication with any person under the age of 18, except: (a) in the presence of the parent
               or legal guardian of said minor; and (b) on the condition that the defendant notify said parent or
               legal guardian of his conviction in the instant offense. This provision does not encompass
               persons under the age of 18, such as waiters, cashiers, ticket vendors, and similar persons with
               whom the defendant must deal with in order to obtain ordinary and usual commercial services.

         11.   The defendant's employment shall be approved by the Probation Officer, and any change in
               employment must be pre-approved by the Probation Officer. The defendant shall submit the
               name and address of the proposed employer to the Probation Officer at least 10 days prior to any
               scheduled change.


         12.      The defendant shall not affiliate with, own, control, or be employed in any capacity by a
               business whose principal product is the production or selling of materials depicting or describing
               “sexually explicit conduct,” as defined at 18 U.S.C. §2256(2).

         13.   The defendant shall possess and use only those computers and computer-related devices, screen
               user names, passwords, email accounts, and internet service providers (ISPs) that have been
               disclosed to the Probation Officer upon commencement of supervision. Any changes or additions
               are to be disclosed to the Probation Officer prior to the first use. Computers and computer-
               related devices include personal computers, personal data assistants (PDAs), internet appliances,
               electronic games, cellular telephones, and digital storage media, as well as their peripheral
               equipment, that can access, or can be modified to access, the internet, electronic bulletin boards,
               and other computers.


         14.      All computers, computer-related devices, and their peripheral equipment, used by the
               defendant shall be subject to search and seizure. This shall not apply to items used at the
               employment’s site, which are maintained and monitored by the employer.


         15.      The defendant shall comply with the rules and regulations of the Computer Monitoring
               Program. The defendant shall pay the cost of the Computer Monitoring Program, in an amount
               not to exceed $32 per month per device connected to the internet.


         16.      The defendant shall submit to a search, at any time, with or without warrant, and by any law
               enforcement or probation officer, of the defendant's person and any property, house, residence,
               vehicle, papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic
               communication or data storage devices or media, effects and other areas under the offender’s
               control, upon reasonable suspicion concerning a violation of a condition of supervision or
CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 3 of7
                Case 8:19-cr-00125-JVS Document 49 Filed 11/16/20 Page 4 of 7 Page ID #:264

 USA vs.     THOMAS JOHN MADDEN                                   Docket No.:   SACR 19-125JVS

               unlawful conduct by the defendant, or by any probation officer in the lawful discharge of the
               officer's supervision functions.


         17.      The defendant shall refrain from any unlawful use of a controlled substance. The defendant
               shall submit to one drug test within 15 days of release from custody and at least two periodic
               drug tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.


         18.         The defendant shall abstain from using alcohol.


         19.      The defendant shall participate in an outpatient substance abuse treatment and counseling
               program that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation
               Officer. The defendant shall abstain from using alcohol and illicit drugs, and from abusing
               prescription medications during the period of supervision.


         20.       As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
               Court-ordered treatment to the aftercare contractors during the period of community supervision.
               The defendant shall provide payment and proof of payment as directed by the Probation Officer.
               If the defendant has no ability to pay, no payment shall be required.


         21.      The defendant shall apply all monies received from income tax refunds, lottery winnings,
               inheritance, judgments and any anticipated or unexpected financial gains to the outstanding
               Court-ordered financial obligation.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance
abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further
redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of the
sentencing judge.

The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health
evaluations or reports, to the treatment provider. The treatment provider may provide information (excluding the
Presentence report), to State or local social service agencies (such as the State of California, Department of Social
Service), for the purpose of the client's rehabilitation.

Defendant is advised of his appeal rights. The Court recommends that the defendant be housed in
Southern California and as first priority his safety issues and second priority an RDAP program.

On the Government’s motion, the remaining counts are ordered DISMISSED.




CR-104 (wpd 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 4 of7
                Case 8:19-cr-00125-JVS Document 49 Filed 11/16/20 Page 5 of 7 Page ID #:265
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and Supervised Release
 within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of supervision, and at any time during
 the supervision period or within the maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




            November 16, 2020
            Date                                                               U. S. District Judge James V Selna

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                               Clerk, U.S. District Court




            11/16/20                                                  By
            Filed Date                                                         Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                      While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant must not commit another federal, state, or local                 9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                               in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal                     convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                    officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                           the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                         that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by                   rehabilitation;
       the court or probation officer;                                                10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                         purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                     controlled substance, or any paraphernalia related to such substances,
       officer;                                                                             except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation            11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment                    arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;                   12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation                    destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before          13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                        enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;                      permission of the court;
 7.    The defendant must permit the probation officer to contact him or              14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation                    persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and                  those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                                     confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by                     such notifications;
       the probation officer for schooling, training, or other acceptable             15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                      implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                             criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                                defendant; and provide the defendant with needed educational or
                                                                                            vocational training, medical care, or other correctional treatment in the
                                                                                            most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 5 of7
                Case 8:19-cr-00125-JVS Document 49 Filed 11/16/20 Page 6 of 7 Page ID #:266
 USA vs.      THOMAS JOHN MADDEN                                                         Docket No.:       SACR 19-125JVS


             The defendant must also comply with the following special conditions (set forth below).


                        STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

            The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution is paid
 in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and
 delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses completed before April 24,
 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the balance as directed
 by the United States Attorney’s Office. 18 U.S.C. § 3613.

             The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence address
 until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

            The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the defendant’s economic
 circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such
 notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or restitution
 under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                      States is paid):
                                 Non-federal victims (individual and corporate),
                                 Providers of compensation to non-federal victims,
                                 The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

                     CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

             As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report inquiries;
 (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with supporting documentation
 as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open any line of credit without prior approval
 of the Probation Officer.




           The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds must be
 deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any business accounts,
 must be disclosed to the Probation Officer upon request.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without approval of the
 Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                       These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 6 of7
                Case 8:19-cr-00125-JVS Document 49 Filed 11/16/20 Page 7 of 7 Page ID #:267
 USA vs.      THOMAS JOHN MADDEN                                                         Docket No.:       SACR 19-125JVS




                                                                            RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                               to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                            to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                            United States Marshal



                                                                     By
             Date                                                           Deputy Marshal




                                                                          CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my legal custody.

                                                                            Clerk, U.S. District Court



                                                                     By
             Filed Date                                                     Deputy Clerk




                                                        FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


          (Signed)
                     Defendant                                                              Date




                     U. S. Probation Officer/Designated Witness                             Date




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 7 of7
